Judgment, Supreme Court, New York County (Felice Shea, J.), rendered June 10, 1994, convicting defendant, upon his plea of guilty, of forgery in the second degree, and sentencing him to a term of 1½ to 4½ years, unanimously affirmed.
Since defendant never moved to withdraw his plea or to vacate the judgment of conviction, his claim that the record fails to demonstrate that his plea was voluntary is unpreserved for appellate review as a matter of law (People v Johnson, 221 AD2d 174). Were we to consider the claim in the interest of justice, we would find it to be lacking in any merit. The plea minutes reveal that defendant’s plea was knowingly and voluntarily made and that he received the benefit of an extremely favorable plea bargain (see, People v Randall, 225 AD2d 480).
As for defendant’s contention that he was denied the effective representation of trial counsel, the available record is insufficient to allow review of the factual assertions advanced by defendant (see, People v Garcia, 216 AD2d 36). On the existing record, defendant has not established inadequate assistance of trial counsel (see, People v Ford, 86 NY2d 397, 404). Concur—Sullivan, J. P., Milonas, Rosenberger and Rubin, JJ.